
	
		II
		112th CONGRESS
		2d Session
		S. 3707
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize utilities to obtain national criminal
		  history background checks of certain employees in sensitive positions.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Utility Employee Background Check
			 Act of 2012.
		2.DefinitionsIn this Act—
			(1)the term
			 Chemical Facility Anti-Terrorism Standards means the interim final
			 regulations issued by the Secretary of Homeland Security under section 550 of
			 the Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 121
			 note); and
			(2)the term
			 covered entities means—
				(A)a regional entity
			 or user, owner, or operator of the bulk-power system, as defined in section 215
			 of the Federal Power Act (16 U.S.C. 824(o));
				(B)a facility
			 licensed pursuant to the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) and
			 covered by the provisions of section 170 a. of such Act (42 U.S.C. 2210(a));
			 and
				(C)a chemical
			 facility subject to the Chemical Facility Anti-Terrorism Standards.
				3.Access to FBI
			 background checks
			(a)In
			 generalThe Attorney General,
			 acting through the Director of the Federal Bureau of Investigation, shall
			 establish procedures for owners and operators of covered entities to obtain
			 national criminal history background checks, including a search of the
			 Interstate Identification Index of the National Crime Information Centers, for
			 employees of the covered entities who have access to the most sensitive areas
			 of operation.
			(b)User
			 feesThe Director of the Federal Bureau of Investigation may
			 collect fees for national criminal history background checks provided for under
			 subsection (a).
			4.Mandatory
			 background checks
			(a)Electric
			 utilitiesSection 215(d) of the Federal Power Act (16 U.S.C.
			 824o(d)) is amended by adding at the end the following:
				
					(7)The Commission shall order the
				Electric Reliability Organization to submit to the Commission a proposed
				reliability standard that would require each regional entity and user, owner,
				and operator of the bulk-power system to obtain a background check authorized
				under section 3(a) of the Utility Employee
				Background Check Act of 2012 for every employee of the regional
				entity, user, owner, or operator of the bulk-power system that has access to
				the most sensitive areas of operation of the bulk-power
				system.
					.
			(b)Nuclear
			 facilitiesSection 170D of the Atomic Energy Act of 1954 (42
			 U.S.C. 2210d) is amended by adding at the end the following:
				
					f.Background
				checksThe Commission shall require each licensed facility to
				obtain a background check authorized under section 3(a) of the
				Utility Employee Background Check Act of
				2012 for every employee of the licensed facility who has access
				to the most sensitive areas of operation of the licensed
				facility.
					.
			(c)Chemical
			 facilitiesNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall promulgate rules that
			 require that each chemical facility subject to the Chemical Facility
			 Anti-Terrorism Standards obtain a background check authorized under section
			 3(a) of this Act for every employee of the chemical facility who has access to
			 the most sensitive areas of operation of the chemical facility.
			
